                                          Case 4:18-cv-00136-JST Document 131 Filed 09/19/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IAN ILJAS,                                          Case No. 18-cv-00136-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE TIME LIMITS AT TRIAL
                                                    v.                                       AND VOIR DIRE
                                   9

                                  10     RIPLEY ENTERTAINMENT INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This order follows up on an issue that was left unaddressed at the September 13, 2019

                                  14   pretrial conference. See ECF No. 127 at 39-40.

                                  15           Trial will proceed Monday through Thursday from 8:30 a.m. to 1:30 p.m. unless otherwise

                                  16   ordered by the Court, except that jurors may deliberate on Fridays. Counsel are required to arrive

                                  17   at 8:00 a.m. each trial day in order to address matters required to be addressed outside the presence

                                  18   of the jury.

                                  19           The Court will impose time limits on the presentation of evidence. The Court allocates 14

                                  20   hours to Plaintiff and 14 hours to Defendant. These time limits are inclusive of all witness

                                  21   examination, i.e., direct, cross-, re-direct, and re-cross. They do not include voir dire, opening

                                  22   statements, closing arguments, or the time required to present a punitive damages case, if

                                  23   necessary.

                                  24           The Court will conduct preliminary voir dire, followed by counsel’s voir dire. Each side

                                  25   may conduct 20 minutes of voir dire of the first group of potential jurors, and an additional 10

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:18-cv-00136-JST Document 131 Filed 09/19/19 Page 2 of 2




                                   1   minutes each time the “six pack” is refilled. The Court will seat nine jurors.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 19, 2019
                                                                                       ______________________________________
                                   4
                                                                                                     JON S. TIGAR
                                   5                                                           United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         2
